Citation Nr: 1500998	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and posttraumatic stress disorder (PTSD), for the period prior to July 16, 2012.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board granted a 70 percent disability rating for the service-connected acquired psychiatric disorder effective from July 16, 2012, but denied a disability rating in excess of 50 percent for the period prior to July 16, 2012.  The Veteran appealed the Board's decision.  

In July 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) that vacated the portion of the Board's January 2014 decision that denied a disability rating in excess of 50 percent for the acquired psychiatric disorder prior to July 16, 2012, and remanded the case back to the Board for action consistent with the instructions provided in the Joint Motion.  The Court left the portion of the Board's decision granting a 70 percent disability rating for the psychiatric disorder from July 16, 2012, forward, undisturbed, and, thus, that part of the rating period is not before the Board for consideration. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 16, 2012, the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for the acquired psychiatric disorder have been met for the rating period prior to July 16, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DC) 9411, 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Evaluations for anxiety disorder and PTSD are assigned pursuant to 38 C.F.R. § 4.130, DCs 9411, 9413.  A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 21 to 30 reflect behavior that is "considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), OR inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the July 2009 rating decision on appeal, the RO granted service connection for a psychiatric disorder and assigned an initial 10 percent disability rating, effective from September 17, 2008.  During the course of this appeal, a higher 50 percent disability rating was granted effective from September 17, 2008 to July 15, 2012, and a 70 percent rating is in place from July 16, 2012.  As noted above, only the rating period prior to July 16, 2012 is before the Board for appellate consideration.  

The Veteran asserts that his psychiatric symptoms, which include suicidal ideation, depression, rage with episodes of violence, flashbacks, nightmares, and social isolation, warrant a higher rating for the period prior to July 16, 2012.   

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating, but no higher, for the period prior to July 16, 2012.  

Specifically, prior to July 16, 2012, the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as occasional suicidal ideation, impaired impulse control with episodes of violence, neglect of personal hygiene, difficulty adapting to stressful circumstances, depressed mood, social isolation, and difficulty in establishing and maintaining effective relationships, which more nearly approximates the criteria for a 70 percent rating.  

For example, in a September 2008 letter, the Veteran wrote that he was taking anti-depressant medication and occasionally had suicidal thoughts.  Further, he stated that he increasingly found it difficult to work or want to work, as he "just [doesn't] care."  

A September 2008 VA treatment note indicates that the Veteran reported that he had lost control of his temper on a couple of occasions, and, although he denied violence, he stated that it scared him.  

At a May 2009 VA examination, the Veteran reported that he has been divorced three times.  He currently had a live-in girlfriend with whom he had been in a relationship for four years.  He described the relationship as "pretty good," but admitted that he could be "rageful."  He reported having three physical altercations since his military discharge, with the most recent being three months prior when he struck his girlfriend.  In addition, he had punched a hole in the wall one week prior when he became angry.  When asked about suicidal thoughts, he denied current suicidal ideation, but reported passive thoughts in the past.  

Other symptoms recorded by the 2009 VA examiner included nightmares every two months or so, moderate flashbacks, some social detachment (although the Veteran reported having three very close friends), restricted range of affect, irritability and anger, mild concentration difficulties, and mild exaggerated startle response.  

A June 2010 VA treatment note indicates the Veteran was admitted to the hospital for six days after voicing that he felt like dying.  At discharge, he reported passive suicidal thoughts in the past, but denied any plan or intent of hurting himself and stated that he would not do anything to hurt himself for the sake of his family.  He also reported anxiety, nightmares, difficulty sleeping, and increased startle response.  The VA clinician assigned a GAF score of 50, representing serious symptoms commensurate with a 70 percent rating.  

Later in June 2010, the Veteran's VA counselor wrote a letter in which she described his symptoms as including flat affect, unkempt/poor hygiene, avoidance of eye contact, soft speech, despondence, dysphoric mood, flashbacks, difficulty connecting with others, difficult modulating emotions, and occasional suicidal thoughts.  With regard to insight, the counselor stated that the Veteran lacked understanding of his problems, but that his judgment was intact.  She assigned a GAF score of 51, reflecting moderate symptoms or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers), which could be commensurate with a higher 70 percent disability rating, particularly since the score of 51 is the lowest available in that range (51 to 60).    

In May 2011, the Veteran submitted correspondence stating that he had split up with his fiancé of six years primarily due to his violent outbursts and his despondency that he described as paralyzing.  He stated that he rarely left his apartment and only did so to get food.  Further, he stated that he woke two or three times per night due to nightmares.  A July 2011 VA treatment note also states that the Veteran felt the need to move out of his girlfriend's home due to his growing rage and irritability towards his girlfriend.  

In an undated letter from the Veteran's girlfriend (received by VA in 2011), she stated that the Veteran had frequent outbursts of rage, and that he often became angry over things that most people would be able to handle.  She stated that when he became upset, he sometimes punched holes in walls or doors, and had threatened, pushed, choked, and punched her.  She further stated that his anger created difficulty at work.  She reported that he had frequent nightmares during which he screamed or talked in his sleep.  

In early July 2012 (prior to the effective date of the current 70 percent disability rating), the Veteran was admitted to the psychiatric unit of a private hospital with complaints of depression and suicidal ideation with a specific plan.  He reported feeling helpless and hopeless and having difficulty concentrating.  Short-term memory was poor.  

On admission, his GAF score was 25, reflecting behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  The Board notes that the score was most likely assigned based on the Veteran's suicidal preoccupation, as there is no indication in the admission note of delusions, hallucinations, impairment in communication, inappropriate behavior, or inability to function in almost all areas.  Moreover, the GAF score of 25 is the lowest by far of any assigned during the rating period on appeal, and does not seem to correspond with the symptoms described throughout the medical records and lay evidence.    

The Board acknowledges the conflicting evidence in this case.  First, during the rating period under consideration, the Veteran reported having several close friends, and described his relationship with his two adult children as being "very good" (see May 2009 VA examination report), indicating a level of social impairment that is less severe than that commensurate with a 70 percent disability rating.      

Next, many of the symptoms characteristic of the 70 percent rating category are absent.  Specifically, the evidence does not demonstrate symptomatology commensurate with obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or inability to establish and maintain effective relationships.  

Moreover, the 2009 VA examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, commensurate with an even lower, 30 percent, disability rating.  

Finally, some of GAF scores assigned from 2008 to 2010 are above 60, reflecting mild symptoms commensurate with or less severe than the 50 percent disability rating assigned prior to July 16, 2012.      

However, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.  In this regard, the Board in particular notes the symptoms of occasional suicidal ideation (resulting in at least two hospital admissions during the rating period under consideration), impaired impulse control with occasional episodes of violence (including physical altercations and episodes of punching walls), neglect of personal hygiene, and difficulty in adapting to stressful circumstances due to anger and impaired impulse control.  

In addition, the Board notes that the majority of GAF scores assigned throughout the rating period on appeal ranged from 50 to 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), to serious symptoms, such as serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In this case, the level of social and occupational impairment reflected by the GAF scores from 50 to 60 is supported by the evidence, which demonstrates that the Veteran had few friends, was very socially isolated, and experienced difficulties at work primarily due to his anger.  Such symptoms are commensurate with a higher 70 percent rating.   In sum, the evidence is at least in equipoise as to whether there is occupational and social impairment with deficiencies in most areas, which more nearly approximates a higher rating, for the period prior to July 16, 2012.

The Board finds that the weight of the evidence is against the assignment of a 100 percent rating because the evidence does not demonstrate total occupational and social impairment.  As noted above, although the Veteran reported difficulties getting along with others, he also reported that he had several friends and had good relationships with his children.  In addition, at the 2009 VA examination, although he stated that he had difficulties getting along with co-workers, he did not attribute his lack of employment to his psychiatric symptoms.  Finally, no symptoms commensurate with the criteria for a 100 percent rating category were present during the period prior to July 16, 2012.     

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran described and the findings made by the various medical professionals, such as depression, passive suicidal thoughts, irritability and anger, nightmares, insomnia, and flashbacks, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, sleep impairment, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disorder (his only service-connected disability) is more severe than is reflected by the assigned rating for the period prior to July 16, 2012.  As was explained above, the criteria for an even higher rating were considered, but the now-assigned 70 percent rating is most appropriate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the psychiatric disorder, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and a VA examination report.  Further, the examination was adequate for evaluation purposes.  At the 2009 VA examination, his history was taken, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, he has been afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the argument of the prior representative in the November 2013 brief that the 2009 VA examination is too old for rating purposes; however, there is adequate information in the claims file upon which to determine the appropriate disability rating for the period under consideration, including VA and private treatment records, as cited to above.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


A 70 percent disability rating for the service-connected psychiatric disorder, but no higher, is granted for the rating period on appeal prior to July 16, 2012.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

The Board previously remanded the issue of entitlement to a TDIU in its January 2014 decision for further development, to include the issuance of a supplemental statement of the case (SSOC).  The Board notes that an SSOC has not yet been issued with regard to the TDIU claim.  

Moreover, as the Board has granted a higher initial disability rating of 70 percent for the psychiatric disorder, including for the rating period prior to July 16, 2012, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his psychiatric disorder (his sole service-connected disability), including its effect on his ability to obtain and maintain gainful employment.  In particular, the Board notes that the assignment of the 70 percent disability rating for the psychiatric disorder makes this Veteran eligible for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development it determines to be warranted, the AOJ should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


